Citation Nr: 0940744	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-05 404	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 25 
October to          19 November 1976.

By decision of June 1988, the Board of Veterans Appeals 
(Board) denied service connection for a low back disability.

This appeal to the Board arises from a November 2002 rating 
action that denied service connection for a low back 
disability on the grounds that new and material evidence to 
reopen the claim had not been received.

In June 2004, the appellant testified at a hearing before a 
decision review officer at the RO.

By decision of April 2005, the Board denied service 
connection for a low back disability.  The appellant appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By August 2007 decision, the Court set aside the 
Board's April 2005 decision and remanded the matter to the 
Board for compliance with instructions contained therein.

By decisions of May 2008 and April 2009, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  By decision of June 1988, the Board denied service 
connection for a low back disability.

3.  Additional evidence received since the June 1988 Board 
denial is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disability, or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1988 Board decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).  

2.  The evidence received since the June 1988 Board denial is 
not new and material, and the criteria for reopening the 
claim for service connection for a low back disability are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for 
service connection for a low back disability, the Board 
points out that the VCAA expressly provides that nothing 
therein shall be construed to require the VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§§ 5103A(f), 5108.  Because, as explained in more detail 
below, the appellant has not presented new and material 
evidence to reopen the claim for service connection, it does 
not appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal.  In any event, the Board 
has determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An October 2002 pre-rating RO letter informed the claimant 
and his then-representative of the VA's responsibilities to 
notify and assist him in his claim, including what was needed 
to establish entitlement to service connection on the basis 
of new and material evidence, as well as what was needed to 
establish entitlement to the underlying claim for service 
connection on the merits.  The November 2002 rating action 
and the January 2003 Statement of the Case (SOC) further 
clarified what was needed to establish entitlement to service 
connection on the basis of new and material evidence.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, an April 2009 post-rating RO letter provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  That letter further specified what evidence the 
VA was responsible for obtaining, to include Federal records, 
and the type of evidence that the VA would make reasonable 
efforts to get.  The Board thus finds that the October 2002 
and April 2009 RO letters, the November 2002 rating action, 
and the January 2003 SOC cumulatively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by him.  As indicated above, all 3 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both prior and subsequent to the November 2002 rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing the full 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the claimant because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the appellant has been 
notified of what was needed to substantiate his claim, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development 
and the Board remands, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the appeal.  After the 2002 
and 2009 RO notice letters, the RO gave the appellant further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in January 2005, October 
2008, and July 2009 (as reflected in the Supplemental SOCs).    

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the appellant's service 
and that disability, the degree of disability, and the 
effective date pertaining thereto).  In this case, the 
claimant's status and the degree of disability are not at 
issue, and the RO afforded him proper notice pertaining to 
the effective date information in the April 2009 letter, thus 
meeting the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service and post-service VA and private medical 
records.  A transcript of the claimant's June 2004 RO hearing 
testimony has been associated with the claims folder and 
considered in adjudicating this claim.  In May 2008, the 
Social Security Administration responded that it was unable 
to locate medical records underlying the award of disability 
benefits to the appellant. Significantly, the claimant has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In January 2008 and May 
and June 2009, the appellant stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant's claim for service connection for a low back 
disability was previously considered and denied by the Board 
in June 1988.  The evidence then considered included service 
medical records showing low back complaints due to muscle 
strain in November 1976; post-service VA medical records 
showing a slight loss of lordotic curvature in February 1977, 
and right sacroiliac tenderness in September 1979; and post-
service private medical records showing back muscle strain in 
September 1984 following a motor vehicle accident 5 days ago, 
and low back pain after lifting a stove in May 1986.  
However, none of these contained a medical opinion linking 
any post-service low back disability to military service or 
any incident thereof, and the Board in June 1988 thus denied 
service connection.

The June 1988 Board decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal 
authority, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When a claimant requests that a claim be reopened 
after an appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made, and if it is, whether it provides 
a new factual basis for allowing the claim.  An adverse 
determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1105.  

The current application to reopen the claim for service 
connection was filed in September 2002.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the June 1988 Board decision) in determining whether a claim 
must be reopened.  See Evans, 9 Vet. App. at 282-3.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus, 3 Vet. App. at 512-513.
  
Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the Board's prior final June 1988 denial constitutes 
new and material evidence to reopen the claim for service 
connection for a low back disability, in that there remains 
no medical opinion linking any post-service low back 
disability to military service or any incident thereof.  The 
additional pertinent medical evidence added to the record 
since the final June 1988 Board decision-consisting of 
numerous VA and private medical records dated from 1979 to 
2004-shows post-service treatment and evaluation of the 
claimant for low back complaints, but contains no competent 
medical opinion linking any current low back disability to 
his military service.

A June 1985 private outpatient record and April and June 1989 
VA outpatient records each noted the appellant's history of a 
back injury in 1976; a December 1988 VA outpatient record and 
an April 2004 private medical record noted the appellant's 
history of a back injury in military service; a March 1989 VA 
outpatient record noted the appellant's history of 
intermittent low back pain since 1976; a December 1993 
private medical record noted the appellant's history of lower 
back pain and heavy lifting at work; September 1997 and April 
1998 private medical records noted the appellant's 20-year 
history of back pain; a July 2000 private medical record 
noted the appellant's history of a low back injury in a fall 
in a hole; an October 2003 private medical record noted the 
appellant's 1-week history of right lumbosacral back pain 
after doing yard work; a December 2003 private medical record 
noted the appellant's 20-year history of back pain which 
began after unspecified injury; and a June 2004 private 
medical record noted the appellant's  23-year history of 
chronic low back pain.  

The various pertinent findings included lumbar spine and 
right lumbar paravertebral muscle tenderness on October 1979 
VA outpatient evaluation; lumbar strain in December 1988; 
chronic lumbosacral strain in April 1989; lumbosacral 
paraspinal tenderness in June 1989; lower back tenderness to 
palpation in December 1993; lumbar spine within normal limits 
on April 1998 X-rays; back tenderness to palpation and 
arthritis/back pain in July 2000; back tenderness to 
palpation and lower back pain in April 2001; bilateral 
lumbosacral region tenderness to palpation in October 2003; 
lower back tenderness and back pain in December 2003; 
multilevel degenerative disc disease with the dominant 
findings at L5-S1 with central canal and left foraminal 
stenosis secondary to a disc bulge and facet arthropathy on 
private magnetic resonance imaging in April 2004; and severe 
tenderness and guarding in the right lumbar region in June 
2004.  However, no examiner rendered a medical opinion 
linking any current back disability to the claimant's 
military service or any incident thereof.

In August 2002, L. J., M.D., stated that she had treated the 
appellant for chronic back pain since at least 1997, but she 
did not link any current back disability to his military 
service.          

At the June 2004 RO hearing, the appellant testified about 
his inservice back injury and his post-service treatment for 
back complaints.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the Board's 
June 1988 denial is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, or raise a 
reasonable possibility of substantiating the claim.  Rather, 
there continues to be no competent medical evidence of a 
nexus between any current low back disability and the 
appellant's military service or any incident thereof.
  
With respect to the claimant's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms, including claims of low back pain.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
appellant, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as the relationship between his post-
service low back disability and his inservice low back 
complaints or any incident of his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,   10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the claimant's assertions in this regard 
have no probative value.

In addition to the medical evidence, the Board has considered 
the November 2002 statements of the appellant's brother and 2 
friends.  The claimant's brother stated that the claimant was 
injured in the military and told him and his whole family 
about the injury when he was released in 1976.  One friend 
stated that she had known about the injury to the appellant 
since he was released from the military in 1976.  Another 
friend stated that she had known about the appellant getting 
hurt about 25 years ago when he was in military service.  
However, such do not provide any basis for allowance of the 
claim.  The appellant's relative and friends, as laymen, are 
competent to offer evidence as to facts within their personal 
knowledge, such as the appellant's reports of his own 
symptoms and lay observations thereof.  However, as noted 
above, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones, 7 Vet. 
App. at 137-38.  As laymen without the appropriate medical 
training or expertise, the appellant's friends and family are 
not competent to render an opinion on medical matters such as 
the relationship, if any, between his inservice back 
complaints and his post-service back disability.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu.  See also 
Routen,       10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions and statements in this regard have 
no probative value.

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the June 1988 Board denial constitutes new and material 
evidence to reopen the claim for service connection for a low 
back disability.  Therefore, the June 1988 Board decision 
remains final as to that matter, and the Board must deny the 
appeal.  Since the appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has not been received, 
the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


